
	

116 S1921 IS: Provider Training in Palliative Care Act
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1921
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2019
			Ms. Rosen (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide that primary care services  provided by the National Health Service Corps may include
			 palliative care services.
	
	
		1.Short title
 This Act may be cited as the Provider Training in Palliative Care Act.
 2.Palliative careSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)) is amended by inserting palliative care, after gynecology,.  